IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE

              JESSE DAVID TEASLEY v. STATE OF TENNESSEE

                       Appeal from the Criminal Court for Knox County
                        No. 72732, 77805 Mary B. Leibowitz, Judge


                      No. E2003-03040-CCA-R3-PC - Filed March 1, 2005


The petitioner, Jesse David Teasley, appeals the trial court's denial of his motion to withdraw his
guilty plea, request for writ of error coram nobis, and petition for post-conviction relief. The state
has filed a motion requesting that this Court affirm the trial court's action pursuant to Rule 20, Rules
of the Court of Criminal Appeals. The trial court properly denied relief as the pleadings were
untimely filed and without merit. Accordingly, the judgment of the trial court is affirmed.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
               Pursuant to Rule 20, Rules of the Court of Criminal Appeals

JOSEPH M. TIPTON, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR., and
NORMA MCGEE OGLE , JJ., joined.

Jesse David Teasley, Wartburg, Tennessee, pro se.

Paul G. Summers, Attorney General & Reporter; Michelle Chapman McIntire, Assistant Attorney
General; Randall E. Nichols, District Attorney General, for the appellee, State of Tennessee.

                                   MEMORANDUM OPINION

        In March 2000, the petitioner pleaded guilty to two counts of theft of property valued over
$ 500. The trial court sentenced him to serve concurrent two-year sentences for the convictions. On
October 4, 2000, the petitioner was placed on determinate release probation by the Tennessee Board
of Probation and Parole. On May 22, 2001, the petitioner was sentenced to four years for aggravated
assault. The trial court ordered that the sentence be served on enhanced probation and consecutively
to the petitioner’s sentences for theft. No direct appeals were taken in either case. On October 12,
2001, the petitioner’s probation in both cases was revoked and he was ordered to serve his sentences
in custody. However, in March 2002, the petitioner was again placed on determinate release
probation. On July 26, 2002, following a hearing, the trial court revoked the petitioner’s probation
and ordered that he serve the effective six-year sentence in prison. The trial court’s judgment was
affirmed on appeal. See Jesse David Teasley v. State, No. E2002-02011-CCA-R3-CD (Tenn. Crim.
App. Mar. 27, 2003).
        On July 29, 2003, the petitioner filed a petition for relief from conviction or sentence in
which he asserted that he received ineffective assistance of counsel at his probation revocation
hearing. Specifically, the petitioner alleged that counsel failed to provide medical records which the
petitioner asserts would have established that the petitioner was unable for medical reasons to
provide a urine sample for drug testing, one of three violations supporting the revocation of his
probation. The trial court construed the petition as a motion for reduction of sentence and dismissed
the petition, finding that it was filed beyond the 120 day statute of limitations. See Tenn. R. Crim.
P. 35(b). The petitioner filed a motion to reconsider, asserting that his petition was filed within the
one-year limitations period for seeking post-conviction relief. The trial court granted the motion to
reconsider.

        On October 15, 2003, the petitioner filed a motion to withdraw his guilty plea and requesting
coram nobis relief. The petitioner sought to withdraw his guilty plea to the aggravated assault
offense, asserting that his sentence upon this conviction was enhanced because he violated an order
of protection that was invalid and of which he had no knowledge. On December 11, 2003, the trial
court denied relief, finding that the sentence was not enhanced as a result of violation of an order of
protection, but because he was on release at the time of the assault and as the result of his long
history of criminal conduct. The trial court further noted that the sentence was imposed pursuant to
the petitioner’s plea agreement. The instant appeal followed.

         Before this court, the petitioner continues to challenge his guilty plea to the aggravated
assault offense as involuntary and adds that the offense itself was “enhanced” from simple assault
to aggravated assault based on an order of protection that was never served on him. A defendant
may attempt to withdraw a guilty plea before sentencing or, "to correct manifest injustice," after
sentencing but before the judgment becomes final. Rule 32(f), Tenn. R. Crim. P. A trial court's
judgment as a general rule becomes final thirty days after its entry. After the trial court loses
jurisdiction, generally it retains no power to amend a judgment. The judgment for the aggravated
assault conviction is not included in the record before us. However, both the petitioner in his
pleadings and the trial court in its order denying relief recite that the petitioner was sentenced on
May 22, 2001, to four years as a Range I, standard offender by agreement, with the sentence to be
served consecutively to the sentences for the theft convictions. No direct appeal was taken and,
accordingly, judgment became final on June 21, 2001. The petitioner’s attempt to withdraw his
guilty plea was not filed until over two years later. The petitioner’s alternative request for relief
through a writ of error coram nobis also came too late. Pursuant to Tennessee Code Annotated, a
petition for writ of error coram nobis must be filed within one year of the date the judgment becomes
final. See T.C.A. 27-7-103. The petitioner’s initial petition for post-conviction relief, in which he
claimed ineffective assistance of counsel at the probation revocation proceedings, was filed well
beyond the one-year statute of limitations and is similarly time-barred. See T.C.A. 40-30-102(a).
Moreover, this court has held that “the Tennessee Post-Conviction Procedures Act does not permit
the filing of a petition under its provisions to attack collaterally the validity of a proceeding to revoke
the suspension of sentence and/or probation.” State v. Young, 101 S.W.3d 430, 433 (Tenn. Crim.
App. 2002).



                                                   -2-
        The petitioner concedes that he pleaded guilty to aggravated assault and was sentenced
pursuant to the terms of his plea agreement. There is nothing in the record to support the petitioner’s
claim that his guilty plea was involuntary. The trial court properly denied the relief sought by the
petitioner.

       Accordingly, the state’s motion for summary affirmance is granted and the judgment of the
court below is affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.



                                                       ____________________________________
                                                       JOSEPH M. TIPTON, JUDGE




                                                 -3-